Exhibit 10.1

FIRST AMENDMENT

TO

LIGNITE SALES AGREEMENT

THIS FIRST AMENDMENT TO LIGNITE SALES AGREEMENT (“Amendment”) is made and
entered into as of the 30th day of January, 2014, among COYOTE CREEK MINING
COMPANY, L.L.C., a Nevada limited liability company (“Seller”), and OTTER TAIL
POWER COMPANY, a Minnesota corporation (“Otter Tail”), NORTHERN MUNICIPAL POWER
AGENCY, a political subdivision and municipal corporation of the State of
Minnesota (“Northern Municipal”), MONTANA-DAKOTA UTILITIES CO., a division of
MDU Resources Group, Inc., a Delaware corporation (“Montana-Dakota”), and
NORTHWESTERN CORPORATION, a Delaware corporation doing business as NorthWestern
Energy (“NorthWestern” and, together with Otter Tail, Northern Municipal and
Montana-Dakota, the “Utilities” and collectively, “Buyer”).

RECITALS:

WHEREAS, Seller and Buyer are parties to the Lignite Sales Agreement dated as of
October 10, 2012 (the “Lignite Sales Agreement”); and

WHEREAS, Seller and Buyer desire to amend the Lignite Sales Agreement as
hereinafter provided.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements of the Parties as herein set forth, the Parties hereby agree as
follows:

1. All capitalized terms used in this Amendment shall have the meanings ascribed
to them in the Lignite Sales Agreement unless such terms are otherwise defined
herein.

2. Section 1 of the Lignite Sales Agreement is hereby amended to include the
following terms:

“Capital Asset Class” shall have the meaning set forth in Section 6.1.

“Fixed Capital Asset SPV” shall have the meaning set forth in Section 6.2.3.

“Fixed Capital Assets” shall mean all non-mobile machinery and equipment,
fixtures, fee lands upon which fixtures are located, roads, ponds, electric
utility lines, water and gas pipelines and easements for all such lines and
pipelines located at the South Beulah Area of Interest and used at, or for the
development of, the Mine.

“Transferor” shall have the meaning set forth in Section 16.3.2.



--------------------------------------------------------------------------------

3. The following terms in Section 1 of the Lignite Sales Agreement are hereby
amended to read as follows:

“Capital Assets” shall have the meaning set forth in Section 6.1.

“Dragline” shall mean the electric walking dragline(s) used at the Mine.

“Rolling Stock” shall mean all mobile machinery and equipment used at the Mine,
including without limitation dozers, scrapers, fuel and service trucks, shovels,
haul trucks and loading equipment.

4. Section 6 of the Lignite Sales Agreement is hereby amended to read in its
entirety as follows:

Section 6. Financial Arrangements

6.1 Seller Responsible for Mine Financial Arrangements

Seller shall be responsible throughout the Term, for securing loans, leases,
extensions of credit and other financial arrangements (“Seller’s Loans and
Leases”) for Working Capital and capital assets including, without limitation
(i) the Rolling Stock, (ii) the Dragline and (iii) the Fixed Capital Assets (the
Rolling Stock, the Dragline and the Fixed Capital Assets each being a “Capital
Asset Class”, and all such Capital Asset Classes collectively, the “Capital
Assets”) necessary for, but not limited to, the design, development, permitting,
construction, equipping, start-up, operation, maintenance and reclamation of the
Mine to the capacity required for producing the quantities of lignite to be
purchased from Seller under this Agreement. Seller shall use reasonable best
efforts to obtain the lowest cost Seller’s Loans and Leases that are available
to Seller, and to include in the Seller’s Loans and Leases a lessee right to
buyout or terminate prior to the end of the term of Seller’s Loans and Leases.
Seller shall use its reasonable best efforts to structure the payment terms of
Seller Loan and Lease Principal Obligations under the Seller’s Loans and Leases
used to fund the original purchase of Capital Assets to correspond approximately
with the depreciation or amortization expensed during the estimated useful life
of Capital Assets. Seller’s obligations under this Section 6.1 shall terminate
with respect to any Capital Asset Class(es) purchased by Buyer pursuant to
Section 6.2. For the avoidance of doubt, Seller’s or Seller’s Affiliate’s
acquisition and financing costs related to its Marion 8400 walking dragline,
from its date of acquisition on May 21, 2012 (the “Pre LSA Dragline Costs”),
shall be deemed a Seller Loan and Lease.

6.2 Buyer’s Right to Replace Seller’s Loans and Leases

6.2.1 At any time, Buyer shall have the right to acquire individually, or in the
aggregate, the Capital Asset Classes, and obtain alternative arrangements to
replace Seller’s Loans and Leases related to any acquired Capital Asset Class.
For the avoidance of doubt, Buyer’s right under this Section 6.2 extends to all,
but not less than all, Capital Asset items in a Capital Asset Class.

 

2



--------------------------------------------------------------------------------

6.2.2 In order to exercise such right, Buyer shall give notice to Seller of
Buyer’s election to acquire the Capital Asset Class(es), specify which Capital
Asset Class(es) will be acquired and pay to Seller the Net Book Value of such
Capital Asset Class(es). Seller shall use any necessary portion of such Buyer
payment (including up to, but not exceeding, the full amount thereof) to
discharge Seller’s Loan and Lease Principal Obligations and Seller’s Loan and
Lease Obligations applicable to the acquired Capital Asset Class(es). If any
amount of Seller’s Loan and Lease Principal Obligations or Seller’s Loan and
Lease Obligations (other than with respect to Working Capital) remain after such
payment by Seller, then Buyer shall directly pay to the lender the remaining
Seller’s Loan and Lease Principal Obligations applicable to the acquired Capital
Asset Class(es), and shall reimburse to Seller promptly (after receiving proof
of payment by Seller) all remaining Seller’s Loan and Lease Obligations (other
than with respect to Working Capital) arising as a result of such acquisition.
The Parties agree to execute and deliver such documents and instruments as may
be reasonably necessary or appropriate to vest in Buyer Seller’s title to the
acquired Capital Asset Class(es), to release and hold harmless Seller and any of
Seller’s Affiliates from all liability relating to all Seller’s Loan and Lease
Principal Obligations applicable to such acquired Capital Asset Class(es) and to
ensure Seller’s reimbursement for Seller’s Loan and Lease Obligations applicable
to such acquired Capital Asset Class(es). In the event Buyer so acquires the
Capital Asset Class(es), Buyer shall provide Seller and its Affiliates with
access to and use of the Capital Asset Class(es) acquired by Buyer as reasonably
necessary for Seller to perform its obligations under this Agreement and, at
Seller’s request, Buyer shall execute and deliver licenses or other agreements
containing terms and conditions mutually acceptable to Buyer and Seller
confirming such Seller right of access and use.

6.2.3 If Buyer exercises its right to acquire the Fixed Capital Assets either
separately, or together with the Dragline and/or the Rolling Stock, pursuant to
this Section 6.2, Seller shall have the right to contribute the Capital Asset
Class(es) to be acquired by Buyer to a wholly-owned subsidiary of Seller or
NACoal (the “Fixed Capital Asset SPV”) and cause Buyer to acquire the equity of
the Fixed Capital Asset SPV pursuant to the terms and conditions of a purchase
and sale agreement for the equity interests of the Fixed Capital Asset SPV for a
purchase price equal to the Net Book Value of the Capital Asset Class(es)
contributed to the Fixed Capital Asset SPV and on other terms to be agreed by
the Parties. Any such purchase and sale agreement shall include an indemnity by
Seller, guaranteed by NACoal, to Buyer for any liabilities of the Fixed Capital
Asset SPV that are unrelated to the Fixed Capital Assets and pre-date Buyer’s
acquisition of the equity interests of the Fixed Capital Asset SPV. Any
acquisition by Buyer of the Rolling Stock and/or the Dragline separately from
the Fixed Capital Assets shall be structured as an asset purchase transaction.

6.2.4 If Buyer exercises its right under this Section 6.2 to purchase one or
more Capital Asset Class(es), the purchase and sale agreement shall include
amendments to this Agreement referred to in Section 22.13 to reflect that such
Capital Asset Class(es) are no longer owned by Seller, and that Buyer thereafter
has the responsibilities in respect of Capital Assets set forth in the first
sentence of Section 6.1.

 

3



--------------------------------------------------------------------------------

5. Section 16.3.2 of the Lignite Sales Agreement is hereby amended to read in
its entirety as follows:

16.3.2 In the event that a termination of this Agreement referred to in
Section 16.3.1 occurs on or after January 1, 2024, Buyer’s obligations under
Section 16.3.1 shall be conditioned on NACoal simultaneously purchasing from
Seller, or, if Buyer has exercised its right under Section 6.2 to purchase the
Dragline and/or the Rolling Stock, from Buyer:

 

  (a) all of the right, title and interest of Seller or Buyer, as the case may
be each, a “Transferor”), in the Dragline pursuant to the terms and conditions
of a purchase and sale agreement for an amount equal to the then Net Book Value
of the Dragline; and

 

  (b) all of Transferor’s right, title and interest in the Rolling Stock
pursuant to the terms and conditions of a purchase and sale agreement for an
amount equal to the then Net Book Value of the Rolling Stock. If Seller’s or
Buyer’s right, title and interest in the Rolling Stock is as lessee under a
lease, the condition provided for in this Section 16.3.2(b) shall be satisfied
if NACoal shall take an assignment of all of Transferor’s rights under such
lease and NACoal shall assume and be responsible for all of Transferor’s
obligations under such lease.

6. The Lignite Sales Agreement, as amended hereby, shall continue and remain in
full force and effect.

7. This Amendment may be executed in one or more counterparts, each of which, by
facsimile or otherwise, shall be deemed an original, but all of which together
shall constitute but one and the same original instrument.

[Signatures on following page; remainder of page intentionally blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.

 

COYOTE CREEK MINING COMPANY, L.L.C. By:  

/s/ James F. Melchior

  Name: James F. Melchior   Title: President Attest:   /s / Marylou Leintz  
Name: Marylou Leintz OTTER TAIL POWER COMPANY By:  

/s/ Charles S. MacFarlane

  Name: Charles S. MacFarlane   Title: President and CEO Attest:  

/s/ Carol Kocher

  Name: Carol Kocher NORTHERN MUNICIPAL POWER AGENCY By:  

/s/ Tom Larson

  Name: Tom Larson   Title: President Attest:  

/s/ Gerad Paul

  Name: Gerad Paul

MONTANA-DAKOTA UTILITIES CO.

a Division of MDU Resources Group, Inc.

By:  

/s/ K. Frank Morehouse

  Name: K. Frank Morehouse   Title: President and CEO Attest:  

/s/ Daniel Kuntz

  Name: Daniel Kuntz               Asst. Secretary

NORTHWESTERN CORPORATION

d/b/a NorthWestern Energy

By:  

/s/ Robert C. Rowe

  Name: Robert C. Rowe   Title: President and CEO Attest:  

/s/ Corinne Dede

  Name: Corinne Dede

 

5